JONES, Justice.
The record filed in the office of the clerk of the Court of Criminal Appeals on December 21, 1976, discloses full compliance with the mandate of that Court’s opinion and order of October 19, 1976, 346 So.2d 1162, which order directed, alternatively, that the trial Court proceed to construct a correct transcript of the evidence pursuant to Tit. 7, § 827(3), Code.
This cause is remanded to the Court of Criminal Appeals for consideration of the merits of the appeal.
REMANDED.
*1166All the Justices concur.
On remand, Ala.Cr.App., 346 So.2d 1166.